     Case 3:12-cv-08176-SMM Document 182 Filed 04/01/21 Page 1 of 12



 1
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9   Center for Biological Diversity, et al.,         No. CV-12-08176-PCT-SMM
10                  Plaintiffs,                       ORDER
11   v.
12   United States Forest Service,
13                  Defendant.
14
15
16
17
18          Before the Court are the following four interrelated motions: Defendant United
19   States Forest Service’s (“Forest Service”) Motion to Dismiss (Doc. 157); Defendant-
20   Intervenor National Shootings Sports Foundation’s Motion for Judgment on the Pleadings
21   (Doc. 160); Defendants-Intervenors National Rifle Association of America and Safari Club
22   International’s Motion to Dismiss (Doc. 161); and Plaintiffs Center for Biological
23   Diversity, Sierra Club, and Grand Canyon Wildlands Council’s (collectively, “Plaintiffs”)
24   Motion to Amend Complaint (Doc. 175). Having reviewed the parties’ briefings, the Court
25   issues the following ruling.1
26          1
             The parties’ request for oral argument is denied because the parties have had an
     adequate opportunity to present their written arguments, and oral argument will not aid in
27   the Court’s decision. LRCiv 7.2(f); see Lake at Las Vegas Investors Grp. Inc., v. Pac
     Malibu Dev., 933 F.2d 724, 729 (9th Cir. 1991).
28
     Case 3:12-cv-08176-SMM Document 182 Filed 04/01/21 Page 2 of 12



 1   I.     BACKGROUND2
 2          Plaintiffs are nonprofit organizations dedicated to the conservation of native species
 3   and ecosystems. (Doc. 1 at 4.) Plaintiffs, their members, and their members’ families
 4   frequent areas of northern Arizona such as the Kaibab National Forest and Grand Canyon
 5   National Park. (Id. at 5.)
 6          Forest Service is a federal agency within the United States Department of
 7   Agriculture, which oversees and manages the Kaibab National Forest. (Id. at 3.) The
 8   Kaibab National Forest is public land of approximately 1.6 million acres, which borders
 9   the north and south rims of the Grand Canyon. (Id. 3-4.)
10          On September 5, 2012, Plaintiffs filed suit against Forest Service under the citizen’s
11   provision of the Resource Conservation and Recovery Act (“RCRA”), 42 U.S.C. § 6972,
12   “to limit the disposal of a known toxin on public lands in northern Arizona and to protect
13   wildlife species threatened by exposure to spent lead ammunition in their foraging range
14   within [Forest Service] land in Arizona.” (Id. at 2.) Plaintiff state that “though the Forest
15   Service has broad authority and responsibility to protect public land and the wildlife found
16   there, the agency has failed to take action to stop the disposal of lead in the form of spent
17   ammunition on Forest Service land.” (Id. at 2.) As a result, Plaintiffs seek judicial review,
18   as well as declaratory and injunctive relief, to “stop the continued endangerment to wildlife
19   species occurring within the Kaibab National Forest, and to prevent the harm to the
20   Plaintiffs and their members that has resulted and is resulting from the ongoing
21   endangerment.” (Id.)
22          On December 14, 2012, Forest Service moved to dismiss Plaintiffs’ complaint for
23   lack of Article III standing pursuant to Federal Rule of Civil Procedure 12(b)(1), or
24   alternatively, for failure to state a claim pursuant to Rule 12(b)(6). (Doc. 46.) The Court
25   granted Forest Service’s motion, stating that Plaintiffs failed to establish sufficient
26   likelihood of redressability, and thus, the Court lacked Article III jurisdiction. (Doc. 81 at
27          2
              The Court takes all well-pled factual allegations in Plaintiffs’ Complaint (Doc. 1)
     as true for the purpose of the instant motions. Wyler Summit P’ship v. Turner Broad. Sys.
28   Inc., 135 F.3d 658, 661 (9th Cir. 1998).


                                                 -2-
     Case 3:12-cv-08176-SMM Document 182 Filed 04/01/21 Page 3 of 12



 1   7.) Plaintiffs subsequently appealed, and the United States Court of Appeals for the Ninth
 2   Circuit reversed the Court’s decision, concluding that Plaintiffs’ complaint was sufficient
 3   to establish Article III standing. (Docs. 83; 86-1 at 2.) The Court of Appeals remanded to
 4   the Court to consider the question of whether “there is a valid cause of action sufficient to
 5   survive the Forest Service’s motion to dismiss under Rule 12(b)(6). (Id. at 5.)
 6          After appeal, National Shootings Sports Foundation Incorporated (“National
 7   Shooting Sports”), National Rifle Association of America (“National Rifle Association”),
 8   and Safari Club International (collectively, “Defendants-Intervenors”) filed motions to
 9   intervene. (Docs. 90, 95.) The Court granted Defendants-Intervenors’ motions, and
10   Defendants-Intervenors each filed answers to Plaintiffs’ complaint. (Docs. 117, 119; 118;
11   120.) Thereafter, Forest Service filed its motion to dismiss for failure to state a claim
12   pursuant to Rule 12(b)(6), National Shooting Sports filed its motion for judgment on the
13   pleadings, and National Rifle Association and Safari Club International filed a motion to
14   dismiss. (Docs. 123; 124; 125.)
15          The Court did not reach the merits of either the motions to dismiss or the motion for
16   judgment on the pleadings because “the Court [could not] regard Plaintiffs’ suit as other
17   than a request for an advisory opinion, which this Court is without power to render.” (Doc.
18   137 at 2-3.) It was on these grounds that the Court granted each motion and dismissed
19   Plaintiffs’ claims without prejudice. (Doc. 137 at 10.)
20          Plaintiffs again appealed. (Doc. 139.) The Ninth Circuit reversed the Court’s
21   decision and remanded to the Court to consider the questions of first impression pertaining
22   to contributor liability under the RCRA. (Doc. 145-1 at 23.) In its opinion, Ninth Circuit
23   stated that further proceedings could allow the parties to “present the issues as they have
24   evolved more fully” and could allow Plaintiffs “the opportunity to seek to amend its
25   Complaint so as to more fully spell out the bases for [Forest Service’s] contributor liability,
26   if it so chooses.” (Id.)
27          Now, before the Court are the Forest Service’s motion to dismiss for failure to state
28   a claim pursuant to Rule 12(b)(6) and Defendants-Intervenors’ motions to dismiss for


                                                  -3-
     Case 3:12-cv-08176-SMM Document 182 Filed 04/01/21 Page 4 of 12



 1   failure to state a claim pursuant to Rule 12(b)(6) and motion for judgment on the pleadings.
 2   (Doc. 157, 160, 161.) Subsequently, Plaintiffs filed its motion to amend complaint. (Doc.
 3   175.)
 4   II.     LEGAL STANDARD
 5           A. Failure to State a Claim
 6           “A judgment on the pleadings is properly granted when, taking all the allegations in
 7   the pleading as true, [a] party is entitled to judgment as a matter of law.” Lyon v. Chase
 8   Bank USA, N.A., 656 F.3d 877, 883 (9th Cir. 2011) (internal quotations omitted). The
 9   standard that applies to motions for judgment on the pleadings made under Federal Rule
10   of Civil Procedure 12(c) is the same standard that governs motions to dismiss under Rule
11   12(b)(6). Dworkin v. Hustler Magazine Inc., 867 F.2d 1188, 1192 (9th Cir. 1989).
12           A Rule 12(b)(6) dismissal for failure to state a claim can be based on either (1) lack
13   of a cognizable legal theory or (2) insufficient facts to support a cognizable legal claim.
14   Conservation Force v. Salazar, 646 F.3d 1240, 1242 (9th Cir. 2011). To survive a Rule
15   12(b)(6) motion to dismiss for failure to state a claim, the complaint must allege facts
16   sufficient “to raise a right to relief above the speculative level.” Bell Atl. Corp. v. Twombly,
17   550 U.S. 544, 555 (2007). “A claim has facial plausibility when the plaintiff pleads factual
18   content that allows the court to draw the reasonable inference that the defendant is liable
19   for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, (2009). The plausibility
20   standard does not amount to a probability requirement; however, it demands “more than a
21   sheer possibility that a defendant has acted unlawfully.” Id. In evaluating a motion to
22   dismiss, “all well-pled allegations of material fact are taken as true and construed in a light
23   most favorable to the nonmoving party.” Wyler Summit P’ship v. Turner Broad Sys. Inc.,
24   132 F.3d 658, 661 (9th Cir. 1998). However, “the court [is not] required to accept as true
25   allegations that are merely conclusory, unwarranted deductions of fact, or unreasonable
26   inferences.” Sprewell v. Golden State Warriors, 266 F.3d 979, 988 (9th Cir. 2001).
27   Likewise, “a formulaic recitation of the elements of a cause of action will not do.”
28   Twombly, 550 U.S. at 55.


                                                  -4-
     Case 3:12-cv-08176-SMM Document 182 Filed 04/01/21 Page 5 of 12



 1          B. Amended Complaint
 2          When, as here, a party moves to amend its complaint, whether to allow amendment
 3   of the complaint is governed by Rule 15(a). See Fed. R. Civ. P. 15(a)(2). Rule 15(a)
 4   provides that “[t]he court should freely give leave [to amend] when justice so requires.” Id.
 5   When determining whether to grant leave to amend under Rule 15, the court should
 6   consider whether: (1) there has been undue delay, bad faith, or dilatory motive on the part
 7   of the moving party; (2) there have been repeated failures to cure deficiencies by previous
 8   amendments; (3) there has been undue prejudice to the opposing party by virtue of the
 9   allowance of the amendment; and (4) amendment would be futile. See Sharkey v. O’Neal,
10   778 F.3d 767, 774 (9th Cir. 2015) (citing Foman v. Davis, 371 U.S. 178, 182 (1962)).
11   III.   DISCUSSION
12          Forest Service moves to dismiss Plaintiffs’ claim pursuant to Rule 12(b)(6) and
13   Defendants-Intervenors move for judgment on the pleadings pursuant to Rule 12(c) and to
14   dismiss Plaintiffs’ claim pursuant to Rule 12(b)(6), Rule 12(b)(7), and Rule 9(b). (Docs.
15   157; 160; 161.) Forest Service argues that Plaintiffs’ allegations fail as “more active
16   involvement is necessary to establish that the [Forest Service] ‘contributed’ or is
17   ‘contributing’ to the alleged disposal of spent ammunition by others within the Kaibab.”
18   (Doc. 157 at 7.) Defendants-Intervenors argue, inter alia, that (1) lead ammunition does
19   not constitute “solid waste,” (2) Plaintiffs failed to sufficiently plead the existence of threat
20   of an imminent and substantial endangerment to human health, and (3) Plaintiffs failed to
21   join the State of Arizona, a required party in this matter. (Docs. 160 at 13, 19; 161 at 7.)
22   The Court will first address Forest Service’s motion to dismiss pursuant to Rule 12(b)(6).
23          A. Forest Service’s Motion to Dismiss
24          The issue remanded by the Court of Appeals is whether Forest Service is a
25   contributor within the meaning of the RCRA. (Doc. 145-1 at 23.) More specifically, the
26   question is “whether owning or managing land on which disposal of solid waste by third
27   parties is ongoing, known, and unabated can be a sufficiently active role to permit
28   contributor liability.” (Id. at 22-23.) Forest Service asserts that Plaintiffs’ claim fails


                                                   -5-
     Case 3:12-cv-08176-SMM Document 182 Filed 04/01/21 Page 6 of 12



 1   “because ‘more active involvement’ is necessary to establish that the [Forest Service]
 2   ‘contributed’ or is ‘contributing’ to the alleged disposal of spent ammunition by others
 3   within the Kaibab.” (Doc. 157 at 8 (emphasis in original).) Plaintiffs, in opposition, state
 4   that the Forest Service is a contributor under RCRA because (1) the Forest Service has a
 5   measure of control over waste disposal on the Kaibab based on its regulatory authority and
 6   landowner status; and (2) the Forest Service is actively involved in the waste disposal on
 7   the Kaibab because “it issues Special Use permits that facilitate hunting that causes
 8   endangerment.” (Doc. 167 at 14.)
 9          The RCRA “is a comprehensive environmental statute that governs the treatment,
10   storage, and disposal of solid and hazardous waste.” Meghrig v. KFC W., Inc., 516 U.S.
11   479, 483 S. Ct. (1996.) Pursuant to the RCRA, 42 U.S.C. § 6972,
12          …any person may commence a civil action on his own behalf against any
            person, including the United States and any other governmental
13
            instrumentality or agency, to the extent permitted by the eleventh amendment
14          to the Constitution, and including any past or present generator, past or
            present transporter, or past or present owner or operator of a treatment,
15          storage, disposal facility, who has contributed or who is contributing to the
16          past or present handling, storage, treatment, transportation, or disposal of any
            solid or hazardous waste which may present an imminent and substantial
17          endangerment to health or the environment.
18   42 U.S.C. § 6972 (a)(1)(B). In a RCRA citizen’s suit involving an imminent and substantial
19   endangerment to health or the environment, a plaintiff must establish:
20          (1) The defendant is “any past or present generator, past or present
21          transporter, or past or present owner or operator of a treatment, storage, or
            disposal facility, (2) who has contributed or who is contributing to the past
22          or present handling, storage, treatment, transportation, or disposal of any
            solid or hazardous waste (3) which may present an imminent and substantial
23
            endangerment to health or the environment.
24   Ecological Rights Found v. Pac. Gas and Elec. Co., 713 F.3d 502, 514 (9th Cir 2013); see
25   also Ctr. for Cmty. Action & Envtl. Justice v. BNSF R. Co., 764 F.3d 1019, 1023 (9th Cir.
26   2014). The Ninth Circuit requires a defendant to have some degree of control over or be
27   actively involved in the waste disposal process to be liable under the RCRA. See Hinds
28   Invs., L.P. v. Angioli, 654 F.3d 846, 851 (9th Cir. 2011).


                                                 -6-
     Case 3:12-cv-08176-SMM Document 182 Filed 04/01/21 Page 7 of 12



 1          Here, the Court finds that Plaintiffs fail to establish that the Forest Service is a
 2   “contributor” within the meaning of the RCRA, and Plaintiffs, therefore, cannot state a
 3   plausible claim for relief under § 6972(a)(1)(B). In the instant complaint, Plaintiffs state
 4   that, based on its regulatory authority and landowner status, the Forest Service has a
 5   measure of control over the waste disposal on the Kaibab. (Doc. 1 at 8.) Moreover,
 6   Plaintiffs state that the Forest Service failed to act to prevent the use of lead ammunition,
 7   although it possesses the ability to act as evidenced by its special use permits for hunting
 8   guides and outfitters. (Id. at 5-6.) However, Plaintiffs’ allegations do not establish that the
 9   Forest Service is a contributor under the RCRA.
10          National Forests are public lands owned by the United States and administered by
11   the Forest Service. See 16 U.S.C. § 1609(a). The Property Clause of the United States
12   Constitution gives Congress the power to “dispose of or make all needful Rules and
13   Regulations respecting the Territory or other Property belonging to the United States.” U.S.
14   Const. art. IV, § 3, cl. 2. However, Congress preserved the states’ traditional powers to
15   manage wildlife and hunting on federal lands, including the Kaibab, except where
16   Congress has acted affirmatively to assert federal interest. See Kleppe v. New Mexico, 426
17   U.S. 529, 545-46 (1976); Defs. of Wildlife v. Andrus, 627 F.2d 1238, 1248 (D.C. Cir.
18   1980); see also Fund for Animals, Inc. v. Thomas, 932 F. Supp. 368, 369-70 (D.D.C. 1996)
19   (“The common law has always regarded the power to regulate the taking of animals ferae
20   naturae to be vested in the states to the extent their exercise of that power may not be
21   incompatible with, or restrained by, the rights conveyed to the Federal government by the
22   Constitution.”) Each national forest is required to cooperate with state wildlife agencies to
23   allow hunting in “accordance with the requirements of State laws.” See 36 C.F.R. § 241.2.
24   In fact, the Forest Service defers to Arizona’s hunting regulations which govern National
25   Forest lands in Arizona. See Ariz. Rev. Stat. § 17-234.
26          The State of Arizona, through the Arizona Game and Fish Commission, regulates
27   all aspects of hunting in Arizona, including on federal land. See Ariz. Rev. Stat. Ann. § 17-
28   231. A.R.S. § 17-231 authorizes Arizona Game and Fish to establish broad policies and


                                                  -7-
     Case 3:12-cv-08176-SMM Document 182 Filed 04/01/21 Page 8 of 12



 1   long-range programs for the management, preservation, and harvest of wildlife. Arizona
 2   allows hunters to use lead ammunition except when hunting waterfowl, see generally Ariz.
 3   Admin. Code § R-12-4-304, and hunting is authorized within the national forests in
 4   Arizona by State Commission order. See A.R.S. § 17-234. The State Commission
 5   establishes by order bag and possession limits, see A.R.S. § 17-234, and prescribes by rule
 6   lawful methods for taking wildlife. A.A.C. R12-4-304. The State Commission also has
 7   adopted rules specifying the types of weapons and ammunition that are authorized in taking
 8   wildlife on national forests. See, e.g., A.A.C. R12-4-303(A). Ammunition prohibited
 9   statewide includes tracer, armor-piercing, or full-jacketed ammunition designed for
10   military use. A.A.C. R12-4-303(A)(2). Any individual, organization, or agency may
11   petition the Commission to make, amend, or repeal any of its rules, including the manner
12   and methods of taking game. A.A.C. R12-4-601.
13             With this in mind, while the United States has ownership of national forests and
14   national forests are administered by the Forest Service, it is the State of Arizona that
15   ultimately has a degree of control over hunting on the Kaibab. Thus, while the Forest
16   Service oversees the Kaibab, it has not exercised control over hunting on the Kaibab.
17             Moreover, “[m]ere ownership of contaminated land, “absent some evidence of an
18   active function connected to the waste, is insufficient for contribution under RCRA.”
19   Greenup v. Est. of Richard, No. 219CV07936SVWAGR, 2019 WL 8643875, at *2 (C.D.
20   Cal. Dec. 13, 2019) (citing to City of Imperial Beach v. Int’l Boundary & Water Comm’n,
21   U.S. Section, 356 F. Supp 3d 1006, 1023, (S.D. Cal. 2018)). Rather, defendants must take
22   some affirmative steps in the management of waste to be considered contributors. Id. at 1.
23   Or control the actor who directly causes the pollutants to enter into the system. Id. at 2.
24   Plaintiffs fail to establish that the Forest Service is actively involved in the waste disposal.
25   See id.
26             Further, “[t]he Ninth Circuit has defined ‘contribute’ to mean ‘lend assistance or aid
27   to a common purpose,’ ‘have a share in any act or effect,’ ‘be an important factor in,’ or
28   ‘help to cause.’” Cmty. Ass’n for Restoration of the Env’t, Inc. v. Cow Palace, LLC, 80 F.


                                                    -8-
     Case 3:12-cv-08176-SMM Document 182 Filed 04/01/21 Page 9 of 12



 1   Supp. 3d 1180, 1228 (E.D. Wash. 2015) (citing Hinds, 654 F.3d at 850)).“In applying the
 2   Hinds standard, lower courts in the Ninth Circuit have required defendants to take some
 3   affirmative steps in the management of waste to be considered contributors.” Greenup2019
 4   WL 8643875, at *2. Said differently, the Ninth Circuit requires a defendant “to have some
 5   active function in creating, handling, or disposing of the waste to be a contributor.” Id.; see
 6   Hinds, 654 F.3d at 851. A contributor is apparent if there exists control over “the actor who
 7   directly causes the pollutants to enter into the system; that is, the actor who pays the fees
 8   to use the system and has it within his control to allow for the physical release of
 9   pollutants.” Lewis v. Russell, No. CIV. 2:03-2646 WBS, 2012 WL 4747172, at *1 (E.D.
10   Cal. Oct. 3, 2012). Accordingly, because the Court found that the Forest Service had no
11   control over national the national forests, the Forest Service cannot be a contributor.
12          Not only does the Forest Service not constitute a contributor, but the Forest
13   Service’s conduct as alleged in the complaint is passive. Rather, Plaintiffs describe the
14   Forest Service’s lack of action to prevent the disposal of lead spent ammunition. (Doc. 1
15   at 2.) However, a lack of action does not reach the standard of a contributor. In fact, it
16   describes the opposite of a contributor. Hinds,654 F.3d at 850 (defining “contribute” as to
17   “lend assistance or aid to a common purpose” or to “have a share in any act or effect” or
18   “to be an important fact in; help to cause.”)
19          Plaintiffs next argues that the Forest Service is a contributor because the Forest
20   Service issues special use permits for outfitters and guides. (Doc. 1 at 13.) Specifically,
21   Plaintiffs state that 36 C.F.R. § 251.50 requires each “Special Use Permit” to contain terms
22   and conditions that “‘[m]ininize damage to scenic and aesthetic values and fish and wildlife
23   habitat and otherwise protect the environment.’” (Doc. 167 at 26.) Therefore, “[t]he Forest
24   Service could include as a condition of the Special Use Permits, a requirement that persons
25   hunt in a manner that does not result in the disposal of spent lead ammunition on the
26   Kaibab.” (Id.) However, because it does not issue such a condition, the Forest Service is
27   actively involved in the waste disposal. (Id.)
28          Pursuant to 36 C.F.R. § 251.50, individuals or entities “must obtain a special use


                                                  -9-
     Case 3:12-cv-08176-SMM Document 182 Filed 04/01/21 Page 10 of 12



 1   authorization” prior to partaking in a special use activity. While outfitting or guiding
 2   requires such a permit, “[a] special use authorization is not required for noncommercial
 3   recreations activities, such as … hunting.” 36 C.F.R. § 251.50(c)-(d). Accordingly, unless
 4   hunters enlist the assistance of an outfitter or guide, the Court finds that they may hunt on
 5   the Kaibab without special use authorization and without being subject to the terms and
 6   conditions included in the special use authorization. Therefore, hunters that proceed
 7   without an outfitter or guide are not under the control of the Forest Service.
 8          Based on the above, the Court finds that Plaintiffs failed to allege facts that establish
 9   that the Forest Service is a contributor under the RCRA. Because the Court finds that
10   Plaintiffs have failed to establish that the Forest Service is a contributor under the RCRA,
11   it need not address Defendants-Intervenors subsequent motions to dismiss for failure to
12   state a claim pursuant to Rule 12(b)(6) and motion for judgment on the pleadings. (Doc.
13   157, 160, 161.) The Court will now address Plaintiffs’ motion to amend.
14          A. Motion to Amend Complaint
15          Plaintiffs filed the instant motion to amend its complaint, moving to add a claim
16   against the Director of the Arizona Game and Fish Department, in their official capacity,
17   and the Commissioners of the Arizona Game and First Commission, in their official
18   capacities (collectively, “Arizona Officials”). (Doc. 175 at 2.) Plaintiffs allege that the
19   Arizona Officials are contributing to the disposal of spent lead ammunition on the Kaibab.
20   (Id.) Further, Plaintiffs propose that their amendment will “update some of the facts alleged
21   in the Complaint to reflect changed circumstances and other small, non-substantive edits.”
22   (Id. at 7.) However, Plaintiffs are “not seeking to amend or add claims against the Forest
23   Service or [Defendants-Intervenors], and the legal theory and facts supporting the claim
24   against the Forest Service will remain the same.” (Id. at 8.)
25          The issue remanded to this Court was whether the Forest Service is a contributor
26   under the RCRA. As detailed above, the Court finds that Plaintiffs have failed to allege
27   that the Forest Service is a contributor. Plaintiffs’ proposed amendment, which does not
28   amend the facts against the Forest Service, will not remedy that discrepancy. Therefore,


                                                 - 10 -
     Case 3:12-cv-08176-SMM Document 182 Filed 04/01/21 Page 11 of 12



 1   unless Plaintiffs allege facts that the Forest Service was actively involved in the disposal
 2   of the spent lead ammunition – which Plaintiffs do not intend to do – an amendment of
 3   Plaintiff’s complaint against the Forest Service would be futile. See Sharkey, 778 F.3d at
 4   774.
 5          Further, while Plaintiffs move to amend their complaint to add claims against
 6   Arizona officials, Plaintiffs fail to address the prohibitions within the Eleventh Amendment
 7   of the United States Constitution. The Eleventh Amendment provides that “[t]he Judicial
 8   power of the United States shall not be construed to extend to any suit in law or equity,
 9   commenced or prosecuted against one of the United States by Citizens of another State, or
10   by Citizens or Subjects of any Foreign State.” U.S. Const. amend. XI. Under this
11   amendment, “an unconsenting state is immune from suits brought in a federal court by
12   citizens of another state or … citizens of her own.” Charley's Taxi Radio Dispatch Corp.
13   v. SIDA of Hawaii, Inc., 810 F.2d 869, 873 (9th Cir. 1987). A state may waive its immunity
14   by giving an unequivocal indication that it consents to suit in federal court. Id. A state
15   “unequivocally indicates” consent when (1) the state expressly consents to federal
16   jurisdiction in the context of the litigation; (2) a state statute or constitution provision
17   expressly provides for suit in federal court; or (3) Congress clearly intends to condition the
18   state’s participation in a program or activity on the state’s waiver of its immunity. Id.
19          “’It is well established that agencies of the state are [also] immune under the
20   Eleventh Amendment from private damages or suits for injunctive relief brought in federal
21   court.’” Sato v. Orange Cty. Dep't of Educ., 861 F.3d 923, 928 (9th Cir. 2017) (quoting
22   Savage v. Glendale Union High Sch., Dist. No. 205, Maricopa Cty., 343 F.3d 1036, 1040
23   (9th Cir. 2003)); Charley's Taxi Radio Dispatch Corp. v. SIDA of Hawaii, Inc., 810 F.2d
24   869, 873 (9th Cir. 1987) (“The Eleventh Amendment’s jurisdiction bar also extends to suits
25   brough in federal court against state agencies and departments.”). This also includes state
26   officials, with one exception. Sofamor Danek Grp., Inc. v. Brown, 124 F.3d 1179, 1183
27   (9th Cir. 1997). The Supreme Court recognized the one exception in the case of Ex parte
28   Young, 209 U.S. 123 (1908), in which it held that federal courts have jurisdiction over suits


                                                 - 11 -
     Case 3:12-cv-08176-SMM Document 182 Filed 04/01/21 Page 12 of 12



 1   against state officers to enjoin official actions that violate federal law, even if the state itself
 2   is immune from suit under the Eleventh Amendment. See id. at 155-156. As a result, state
 3   officials may, in limited circumstances, be subject to suit in federal court, “to permit the
 4   federal courts to vindicate federal rights and hold [them] responsible to the ‘supreme
 5   authority of the United States.’” Sofamor Danek Grp., Inc. v. Brown, 124 F.3d 1179, 1184
 6   (9th Cir. 1997).
 7           Here, Plaintiffs fail to establish in their proposed amended complaint that the
 8   Arizona Officials fall within this limited exception. Therefore, the Court denies Plaintiffs’
 9   motion to amend without prejudice.
10   IV.     CONCLUSION
11           Accordingly,
12           IT IS HEREBY ORDERED granting the Forest Service’s Motion to Dismiss.
13   (Doc. 157.)
14           IT IS FURTHER ORDERED denying as moot Defendant-Intervenor National
15   Shootings Sports Foundation’s Motion for Judgment on the Pleadings. (Doc. 160.)
16           IT IS FURTHER ORDERED denying as moot Defendants-Intervenors National
17   Rifle Association of America and Safari Club International’s Motion to Dismiss. (Doc.
18   161.)
19           IT IS FURTHER ORDERED denying without prejudice Plaintiffs’ Motion to
20   Amend Complaint (Doc. 175.)
21           IT IS FURTHER ORDEED dismissing without prejudice this matter in its
22   entirety. The Clerk of the Court should enter judgment accordingly.
23           Dated this 31st day of March, 2021.
24
25
26                                                          Honorable Stephen M. McNamee
27                                                          Senior United States District Judge

28


                                                   - 12 -
